978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Thomas BLAND, Plaintiff-Appellant,andRoy Everett BRUCE;  Amos Lee Vaughan;  Shelly Washington;Willie Wooten;  Nicholas Sanders Moore;  Phillip AllenWilliamson; Robert Leon Franks;  Donald T. Nelson;  LinwoodRoger Riggs; Roger Littles, Plaintiffs,v.Ernest R. SUTTON, Superintendent;  D. Nusemyer;  S. Johnson;Captain HIbbert;  Officer Shoupe;  OfficerSimmons, Defendants-Appellees.
No. 92-6599.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
William Thomas Bland, Appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
DISMISSED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
William Thomas Bland appeals from a recommendation of the magistrate judge in a 42 U.S.C. § 1983 action closely related to his civil action.*  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Apparently, Bland is seeking review of the magistrate judge's recommendation in Riddick v. Sutton, No. 91-207-CRT-5-D (E.D.N.C. Apr. 7, 1992)